Citation Nr: 1111796	
Decision Date: 03/24/11    Archive Date: 04/06/11

DOCKET NO.  09-23 248A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD) for the period from November 21, 1997, to January 27, 2005, to include entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).  

2.  Entitlement to an initial rating in excess of 50 percent for PTSD for the period from January 28, 2005, to November 27, 2007, to include entitlement to TDIU.  

3.  Entitlement to an initial rating in excess of 70 percent for PTSD for the period from November 27, 2007.  


REPRESENTATION

Appellant represented by:	Katrina J. Eagle, Esq.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from August 1952 to July 1954.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

In a June 2007 rating decision, the RO effectuated a January 2007 Board decision awarding service connection for PTSD.  The RO assigned an initial 70 percent disability rating for PTSD from November 21, 1997, and a 50 percent disability rating, from January 28, 2005.  

The appellant appealed the initial disability ratings assigned by the RO, arguing that he is entitled to an initial 100 percent schedular disability rating for PTSD from November 21, 1997.  Alternatively, he claimed entitlement to TDIU from November 21, 1997.

In a September 2008 rating decision, the RO denied TDIU, as well as service connection for degenerative arthritis of the lumbar spine and compensable ratings for chronic tonsillitis and scars at the base of the neck, right deltoid, and right leg.  

Before the matter was certified to the RO, in a May 2009 rating decision, the RO increased the rating for the appellant's service-connected PTSD to 70 percent and awarded TDIU, effective November 27, 2007.  

Although a higher rating for PTSD was granted, the issue remains in appellate status, as the maximum rating has not been assigned.  See AB v. Brown, 6 Vet. App. 35 (1993) (holding that a decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).  Moreover, given the RO's actions, complete adjudication of the appellant's claim now requires an analysis during three discrete time periods, as set forth above on the cover page of this decision.

Additionally, the Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals for Veterans Claims (Court) held that when evidence of unemployability is submitted at the same time that a claimant is appealing the initial rating assigned for a disability, the claim for a total rating based on individual unemployability will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In light of the Court's decision in Rice, the Board has recharacterized the issues on appeal, as set forth on the cover page of this remand.  

The Board notes that the issues on appeal originally included entitlement to service connection for degenerative arthritis of the lumbar spine and entitlement to compensable ratings for chronic tonsillitis and scars at the base of the neck, right deltoid, and right leg.  In a May 2010 letter, the appellant indicated that he wished to withdraw his appeal with respect to these issues.  Accordingly, the Board finds that such issues are no longer within its jurisdiction.  See Hamilton v. Brown, 4 Vet. App. 528 (1993) (en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) (holding that the Board is without the authority to proceed on an issue if the claimant indicates that consideration of that issue should cease); see also 38 C.F.R. § 20.204 (2010).

As set forth in more detail below, a remand of this matter is required.  The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to assist claimants in obtaining the evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).  This duty includes making as many requests as are necessary to obtain relevant records in the custody of a Federal department or agency.  38 C.F.R. § 3.159(c)(2) (2010).  VA also has an obligation to make reasonable efforts to obtain relevant records not in the custody of a Federal department or agency.  Such reasonable efforts will generally consist of an initial request for the records and at least one follow-up request.  38 C.F.R. § 3.159(c)(1) (2010).  

In either case, however, it is the claimant's obligation to provide VA with enough information to identify and locate existing records, including the approximate time frame covered by the records, the condition treated, and the custodian or agency holding the records.  Additionally, the appellant must authorize the release of these records in a form acceptable to the custodian.  See 38 C.F.R. § 3.159(c)(2),(3) (2010); see also Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (holding that VA's duty to assist "is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.").  Ultimately, it is a claimant's responsibility to support a claim for VA benefits.  See 38 U.S.C.A. § 5107(a) (West 2002).  

In this case, the question before the Board is the appropriate disability rating to be assigned for the appellant's PTSD for the period from November 1997 to the present.  Clinical records of treatment for PTSD during this period, therefore, are highly relevant to the question on appeal.  Unfortunately, there are currently limited records of treatment for PTSD corresponding to the earlier portion of the period in question.  

Throughout the course of the appellant's claim, VA has repeatedly asked him to submit or identify records from providers who have treated him for PTSD.  Indeed, on multiple occasions, VA has provided him with the authorization forms necessary to obtain these records.  See e.g. October 2002 letter, July 2004 letter, December 2004 letter, April 2008 letter.  Nonetheless, the appellant has consistently failed to provide VA with clear and consistent information necessary to obtain these records.  

With respect to private medical records, as best the Board can discern from the available record, including the often conflicting information provided by the appellant, he may have received psychiatric treatment for PTSD from Dr. J.A. Suarbe (also referred to as Dr. Jose A. Juarbe), Dr. Peter Savage (also referred to as Dr. Pedro Savage and Dr. Pedro Sabage), and Dr. Doris Byas.  The dates of the treatment provided by these clinicians is unclear, but the appellant reports that it began as early as 1994.  It is also unclear whether the appellant has attempted to obtain records from these providers himself.  For example, in a January 2005 statement, the appellant indicated that Drs. Sabage and Suarbe "are both dead and nobody knows where the medical records are."  In a March 2005 statement, however, the appellant indicated that statements that Dr. Sabage were deceased were incorrect.  

With respect to VA clinical records, the record currently on appeal includes some records from the San Juan VA Medical Center (VAMC) for the period from December 1997 to January 2002, and from the Tucson VAMC for the period from September 2002 to May 2009.  It is unclear whether there are additional relevant records from either of these facilities, or any other VA facility which has not yet been identified.  

Given the question at issue in this appeal, and in order to ensure that the record on appeal is complete, the Board finds that the appellant must be afforded a final opportunity to submit or identify all clinical records of treatment for PTSD since 1997.  He is reminded of the importance of these records in determining the rating to be assigned for his service-connected PTSD for the period from November 1997 to the present.  He is advised that he should seek the assistance of his attorney in compiling this information, if necessary.  

Additionally, the Board notes that the record on appeal indicates that the appellant was awarded Social Security disability benefits effective in April 1993.  Although it appears that the RO obtained some records from the Social Security Administration (SSA) in 1996, it appears that the appellant has continued to receive benefits after that date, including for a psychiatric disability.  Thus, records from SSA should be requested.  See 38 C.F.R. § 3.159(c)(2) (2010); McGee v. Peake, 511 F.3d 1352, 1357 (Fed. Cir. 2008); see also Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed.Cir.2010) (noting that "[r]elevant records for the purpose of § 5103A are those that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the veteran's claim."). 

The Board further notes that the record on appeal contains information to the effect that the appellant's VA vocational rehabilitation file may contain information relevant to his claim.  The record currently before the Board includes a March 2008 memorandum from the appellant's vocational rehabilitation counselor who indicated that it was her conclusion that the appellant exhibited total occupational and social impairment due to his service-connected PTSD.  She recommended that a 100 percent schedular rating for PTSD be granted.  The appellant's vocational rehabilitation file is not currently associated with the record on appeal.  This must be obtained on remand.  

Finally, the Board notes that VA's duty to assist includes obtaining a medical opinion when such is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  The Court has held that this duty may include obtaining a retrospective medical evaluation where there is a lack of medical evidence for the time period being rated.  See Chotta v. Peake, 22 Vet. App. 80 (2008); see also Vigil v. Peake, 22 Vet. App. 63 (2008) (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the relevant time period).  In light of the record on appeal, the Board finds that such a medical opinion must be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the appellant and his attorney and request that they specifically identify all clinicians from whom the appellant received treatment for PTSD for the period from 1997 to the present.  After obtaining the necessary authorizations, the RO should contact these treatment providers and request copies of treatment records pertaining to the appellant.

2.  The RO should contact SSA and obtain outstanding records pertinent to the appeal, including any medical records corresponding to the appellant's continued receipt of disability benefits since 1996.  

3.  The RO should obtain the appellant's VA Vocational Rehabilitation and Education file associated it with the claims folder.

4.  After the foregoing development has been completed, the appellant should be scheduled for a VA psychiatric examination.  The claims folder must be provided to the examiner for review in connection with the examination.  The examiner should be asked to review the entire record, including the information in the appellant's VA vocational rehabilitation folder.  After conducting any testing deemed necessary, the examiner should be asked to offer an opinion as to the severity of the appellant's service-connected PTSD for the period from November 1997 to the present, to include whether it was productive of total social or occupational impairment.  The examiner should further be asked to render an opinion as to whether the appellant's PTSD rendered him incapable of obtaining or performing substantially gainful work during any part of the period from November 2007 to the present.  The examiner should provide a complete rationale for all opinions provided.

5.  After the above development has been completed, the RO should review all the evidence of record in readjudicating the appellant's claim.  If the claim remains denied, the appellant and his attorney should be provided with a supplemental statement of the case, which includes citations to regulations governing TDIU, and the appropriate opportunity to respond.

The case should then be returned to the Board for appropriate appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


